     Case 2:19-cv-12107-KM-ESK Document 17 Filed 01/09/19 Page 1 of 6 PageID: 209



 1     Joseph R. Saveri (State Bar No. 130064)
       Steven N. Williams (State Bar No. 175489)
 2     Nicomedes Sy Herrera (State Bar No. 275332)
       Kevin Rayhill (State Bar No. 267496)
 3     Kyla Gibboney (State Bar No. 301441)
       V Chai Oliver Prentice (State Bar No. 309807)
 4     JOSEPH SAVERI LAW FIRM, INC.
       601 California Street, Suite 1000
 5     San Francisco, California 94108
       Telephone: (415) 500-6800
 6     Facsimile: (415) 395-9940
       Email: jsaveri@saverilawfirm.com
 7            swilliams@saverilawfirm.com
              nherrera@saverilawfirm.com
 8            krayhill@saverilawfirm.com
              kgibboney@saverilawfirm.com
 9            vprentice@saverilawfirm.com
10     Attorneys for Plaintiffs
11

12                                      UNITED STATES DISTRICT COURT
13                                     NORTHERN DISTRICT OF CALIFORNIA
14                                             OAKLAND DIVISION
15     UNITED STATES OF AMERICA, STATES                     Case No.: 4:17-cv-07250-KAW
       OF CALIFORNIA, COLORADO,
16     CONNECTICUT, DELAWARE, FLORIDA,
       GEORGIA, HAWAII, ILLINOIS, INDIANA,                  STIPULATION AND [PROPOSED] ORDER
17     IOWA, LOUISIANA, MICHIGAN,                           FOR EXTENSION OF TIME TO RESPOND
       MINNESOTA, MONTANA, NEVADA,                          TO AMENDED COMPLAINT
18     NEW JERSEY, NEW MEXICO, NEW YORK,
       NORTH CAROLINA, OKLAHOMA, RHODE
19     ISLAND, TENNESSEE, TEXAS,
       VERMONT, AND WASHINGTON; THE
20     COMMONWEALTHS OF
       MASSACHUSETTS AND VIRGINIA; and
21     THE DISTRICT OF COLUMBIA,
22     ex rel. ZACHARY SILBERSHER,
23                       Plaintiffs,
24             vs.
25     JANSSEN BIOTECH, INC., JANSSEN
       ONCOLOGY, INC., JANSSEN RESEARCH &
26     DEVELOPMENT, LLC, and JOHNSON &
       JOHNSON,
27
                         Defendants.
28

                     STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                                CASE NO. 4:17-CV-07250-KAW
     Case 2:19-cv-12107-KM-ESK Document 17 Filed 01/09/19 Page 2 of 6 PageID: 210



 1             WHEREAS, on December 21, 2017, Plaintiffs filed the Complaint in this action;
 2             WHEREAS, on October 23, 2018, Plaintiffs filed an Amended Complaint in this action;
 3             WHEREAS, the deadline for Defendants to move or otherwise respond to the Amended
 4     Complaint is January 10, 2019;
 5             WHEREAS, Defendants seek an extension of the deadline to move or otherwise respond to
 6     the Amended Complaint to allow Defendants time to evaluate this case and prepare defenses;
 7             WHEREAS, Plaintiffs have agreed to an extension of the deadline;
 8             WHEREAS, Defendants do not waive, and expressly reserve, all available defenses, except
 9     with respect to the sufficiency of service of process; and
10             WHEREAS, Defendants have not obtained any previous extension;
11             NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
12     Plaintiffs and Defendants, as represented by their undersigned counsel, that Defendants’ deadline to
13     move, or otherwise respond to the Complaint shall be extended forty-five (45) days to and including
14     February 25, 2019. In the event that Defendants respond by filing a motion to dismiss the Amended
15     Complaint, Plaintiffs shall have until March 27, 2019, to oppose or otherwise respond to such motion
16     to dismiss, and Defendants shall have until April 11, 2019 to reply. These extensions shall not alter the
17     date of any event or deadline already fixed by Court order.
18

19

20

21

22

23

24

25

26

27

28
                                                           2
               STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT
                                              CASE NO. 4:17-CV-07250-KAW
     Case 2:19-cv-12107-KM-ESK Document 17 Filed 01/09/19 Page 3 of 6 PageID: 211



 1     Dated: January 9, 2019                          By: /s/ Nicomedes Sy Herrera

 2                                                     Nicomedes Sy Herrera (State Bar No. 275332)
 3                                                     JOSEPH SAVERI LAW FIRM, INC.
                                                       601 California Street, Suite 1000
 4                                                     San Francisco, California 94108
                                                       Telephone: (415) 500-6800
 5                                                     Facsimile: (415) 395-9940
 6                                                     nherrera@saverilawfirm.com

 7                                                     Attorneys for Plaintiffs United States of America,
                                                       States of California, Colorado, Connecticut,
 8                                                     Delaware, Florida, Georgia, Hawaii, Illinois,
 9                                                     Indiana, Iowa, Louisiana, Michigan, Minnesota,
                                                       Montana, Nevada, New Jersey, New Mexico, New
10                                                     York, North Carolina, Oklahoma, Rhode Island,
                                                       Tennessee, Texas, Vermont, and Washington; the
11                                                     Commonwealths of Massachusetts and Virginia; and
12                                                     the District of Columbia, ex rel. Zachary Silbersher

13
       Dated: January 9, 2019                          By: /s/ Michael J. Bettinger
14
                                                       Michael J. Bettinger (SBN 122196)
15                                                     mbettinger@sidley.com
                                                       SIDLEY AUSTIN LLP
16                                                     555 California Street, Suite 2000
                                                       San Francisco, California 94104-1715
17                                                     Telephone: (415) 772-1200
                                                       Facsimile: (415) 772-7400
18
                                                       Attorneys for Defendants Janssen Biotech, Inc.,
19                                                     Janssen Oncology, Inc., Janssen Research &
                                                       Development, LLC, and Johnson & Johnson
20

21

22

23

24

25

26

27

28
                                                        3
                  STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                            CASE NO. 4:17-CV-07250-KAW
     Case 2:19-cv-12107-KM-ESK Document 17 Filed 01/09/19 Page 4 of 6 PageID: 212



 1                                      SIGNATURE ATTESTATION
 2            Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in

 3     the filing of this document has been obtained from the other signatories above.

 4
       January 9, 2019                              By:/s/ Nicomedes Sy Herrera
 5
                                                       Nicomedes Sy Herrera
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
                  STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                            CASE NO. 4:17-CV-07250-KAW
     Case 2:19-cv-12107-KM-ESK Document 17 Filed 01/09/19 Page 5 of 6 PageID: 213



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION

11     UNITED STATES OF AMERICA, STATES                 Case No.: 4:17-cv-07250-KAW
       OF CALIFORNIA, COLORADO,
12     CONNECTICUT, DELAWARE, FLORIDA,
       GEORGIA, HAWAII, ILLINOIS, INDIANA,              [PROPOSED] ORDER EXTENDING
13     IOWA, LOUISIANA, MICHIGAN,                       DEFENDANTS’ TIME TO RESPOND TO
       MINNESOTA, MONTANA, NEVADA,                      THE AMENDED COMPLAINT AND
14     NEW JERSEY, NEW MEXICO, NEW YORK,                OTHER RELIEF
       NORTH CAROLINA, OKLAHOMA, RHODE
15     ISLAND, TENNESSEE, TEXAS,
       VERMONT, AND WASHINGTON; THE
16     COMMONWEALTHS OF
       MASSACHUSETTS AND VIRGINIA; and
17     THE DISTRICT OF COLUMBIA,

18     ex rel. ZACHARY SILBERSHER,

19                  Plaintiffs,

20           vs.

21     JANSSEN BIOTECH, INC., JANSSEN
       ONCOLOGY, INC., JANSSEN RESEARCH &
22     DEVELOPMENT, LLC, and JOHNSON &
       JOHNSON,
23
                    Defendants.
24

25
             The Court, having reviewed the Stipulation for Extension of Time to Respond to Amended
26
       Complaint, and good cause appearing therefor, HEREBY MAKES THE FOLLOWING ORDER:
27

28
                                                       5
             STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT
                                            CASE NO. 4:17-CV-07250-KAW
     Case 2:19-cv-12107-KM-ESK Document 17 Filed 01/09/19 Page 6 of 6 PageID: 214



 1             Defendants’ time to move, or otherwise respond to the Amended Complaint shall be

 2      extended forty-five (45) days to and including February 25, 2019.

 3             In the event that Defendants respond by filing a motion to dismiss the Amended Complaint,

 4      Plaintiffs shall have until March 27, 2019, to oppose or otherwise respond to such motion to dismiss,

 5      and Defendants shall have until April 11, 2019 to reply.

 6

 7     PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8

 9
       Date:
10                                                           United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         6
                   STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                             CASE NO. 4:17-CV-07250-KAW
